Exhibit 10.30
(STEMCELLS INC. LOGO) [f55153f5515300.gif]
February 2, 2007
Kenneth B. Stratton
2724 Clifford Avenue
San Carlos, CA 94070
Dear Ken,
We are delighted to offer you the position of General Counsel of StemCells,
Inc., effective February 28, 2007. As General Counsel, you will report directly
to me and will be responsible for the Company’s legal affairs; your primary
responsibility to advise me about, and to oversee, the legal affairs of the
Company. These will be among your specific responsibilities:
Working closely with the CEO, COO, CFO, the Director of HR and heads of the
Company’s various programs on internal and external matters that have legal or
policy aspects;
Providing legal support to all staff members on matters such as patent
disclosure, Company insider trading and other policies, and review of proposed
contractual agreements with providers of goods or services (including, where
necessary, editing agreements and negotiating changes in their terms. Note that
entering any agreement requires sign-off by Company officers including CEO);
Participating in the drafting, and reviewing the non-financial aspects, of
StemCells’ periodic reports to the SEC, making appropriate reports on Form 8-K,
and generally overseeing the Company’s activities in compliance with securities
laws and regulations;
Drafting term sheets and various types of agreements, including licenses,
material transfer agreements, research agreements, clinical trial agreements,
and confidentiality agreements, and participating in and overseeing the drafting
of the documentation of major collaborations and financings; and
Overseeing the work of outside counsel, including patent counsel.
You will be a member of the Company’s leadership team and, ex officio, of each
of its standing committees: the StemCells Operating Committee, the StemCells
Executive Officers Committee, the Patent Committee and the Public Disclosure
Committee. You will also, upon appointment by the Board of Directors, be
expected to serve as Secretary to the Board, which entails attending all
meetings of the Board and its Committees and drafting minutes as well as helping
to schedule those meetings.
3155 Porter Drive • Palo Alto, CA 94304 • Phone 650.475.3100 • Fax 650.475.3101
www.stemcellsinc.com

 



--------------------------------------------------------------------------------



 



Ken Stratton
February 2, 2007
Page 2
Your compensation package for this position will consist of:

(1)   Salary. Your base salary will be at the rate of $220,000 per year paid
bi-weekly, every other Friday. In addition, you will be eligible for a bonus of
up to 20% of your annual base salary. Funding the bonus program is at the
discretion of the Board of Directors and is based upon their evaluation of
company goals met for the year. Employee awards are based on meeting individual
goals and on salaries effective January 1 of the year for which bonuses are
awarded. You will be eligible for inclusion in the Bonus Plan for the 2007
fiscal year on a pro rata basis, based on your performance from your date of
hire through December 31, 2007. While salaries are normally reviewed each
calendar year after the first full year of service, there is no assurance that
you will receive a salary increase any time in the future.

(2)   Stock Options. Subject to the approval of the Board of Directors of
StemCells, you will be granted an option, pursuant to the Company’s 2001 Equity
Incentive Plan (the “2001 Plan”) for the purchase of one hundred fifty thousand
(150,000) shares of StemCells stock at the closing price of the stock on
February 28, 2007 or on the date on which you begin your employment, if later.
The vesting of these shares will commence after the first twelve months of your
employment. At the end of twelve months, 1/4 will vest and 1/48 will vest
monthly thereafter. In all other respects, the grant is subject to the terms of
the 2001 Plan, including the requirement that you be an employee at the date on
which option shares vest. You will qualify to receive additional stock option
grants from time to time, usually on an annual basis. A copy of the Prospectus
for the 2001 Plan will be provided to you when your employment begins.

    In recognition of your forfeiture of stock options from your current
employer, the Company will provide you with a $25,000 loan, payable within
30 days of your hire date, which will be forgiven upon completion of 12 months
of continuous employment with StemCells, or in the event of involuntary
termination prior to the completion of one year of continuous service, the loan
will be forgiven upon execution of a signed release.

(3)   Benefits. As an employee of StemCells, you will be eligible to participate
in a comprehensive benefits program which currently includes: medical, dental,
and vision benefits for you and your dependents; term life insurance equivalent
to one time your annual base salary up to $400,000 with a statement of good
health; short and long-term disability insurance; and a 401(k) savings plan and
employer match in company stock. You will be eligible to participate in these
plans on the first of the month following your start date, except that you may
elect to participate in the 401(k) plan immediately. Details of these benefit
plans will be provided to you upon your employment. Your paid time off (PTO) as
a full-time employee will be 25 days (five weeks) per year, accrued at a rate of
7.69 hours per pay period, up to the maximum accrual permitted by Company
policy. In addition, the company currently offers eight paid holidays per
calendar year.

 



--------------------------------------------------------------------------------



 



Ken Stratton
February 2, 2007
Page 3
The Company will pay your yearly California bar dues and any other professional
dues or fees required for you to maintain your legal accreditation in California
and in any other state necessary for your job, in each case for so long as you
are employed by StemCells. This will include reimbursement for professional
memberships (ACCA, etc.) and continuing legal education (MCLE coursework) not
supplied by StemCells, as we may jointly determine necessary or advisable. You
will also be a named person under the Company’s D&O insurance policy, for your
information, there is no exclusion from the policy for derivative claims of
legal malpractice. In the event that the Company adopts an indemnification
policy covering any management employees, you will be included among those
covered by that policy.
As a condition of employment with StemCells, you will be required to: (1) sign
and return one copy of the enclosed Employment Agreement, along with a signed
copy of this letter; and (2) on the first day of your employment, provide
documents from the enclosed List of Acceptable Documents which prove your
identity and right to work in the United States. You will also be required to
acknowledge receipt and understanding of certain company documents and policies
such as Employee Certification and Agreement of Compliance (Code of Ethics and
Conduct), Harassment, Publication Policy, Employment Handbook, Cobra Notice,
Equity Incentive Plan, and Release Authorization for a background check. This
offer is also contingent on satisfactory completion of reference checking by the
Company.
You have an option to receive the Hepatitis B vaccine which is paid for by the
Company. A form to elect or decline the vaccine is enclosed. Please fill out the
form, sign and return it.
To underscore an important aspect of the enclosed Employment Agreement, it is
the strong expectation of StemCells that you hold in strictest confidence the
confidential business and scientific information of the Company, and that you
also refrain from any improper use of or disclosure of proprietary information
of your current employer or those with whom you might have an agreement or duty
to keep information in confidence.
As set forth in your Employment Agreement, your employment with StemCells will
be on an at-will basis and for an unspecified duration, which means that neither
this offer letter nor any policy or procedure of StemCells (including the stock
vesting and other payments made to you by the Company over time based on your
continued employment with the Company), nor any verbal representation, shall
confer any right to continuing employment. Either you or StemCells may terminate
your employment relationship at any time with or without cause. In the event of
termination of your employment, you will not be entitled to any payments,
benefits, damages or compensation. This paragraph regarding at-will employment
can only be amended in a written document signed by you and an officer of the
Company.
This letter supersedes all prior discussions, agreements and writings with
regard to your employment and any related matters.

 



--------------------------------------------------------------------------------



 



Ken Stratton
February 2, 2007
Page 4
It is understood that if you accept this offer, your start date will be
February 28, 2007. Please indicate your acceptance by signing this letter and
the Employment Agreement and returning a copy of the letter together with the
original Employment Agreement. This offer will remain open until February 7,
2007.
Ken, I am personally thrilled at the prospect of your joining us, and I hope you
will agree that we have been very responsive to your comments, suggestions and
feedback! I truly believe that you will greatly contribute to the success of
StemCells Inc., and your soon-to-be colleagues are enthusiastically looking
forward to working with you.
Sincerely,
/s/ Martin McGlynn
Martin McGlynn
President and Chief Executive Officer

Enclosures:   Employment Agreement
List of Acceptable Documents
Form to elect or decline Hepatitis B vaccine


I accept the foregoing offer and shall commence employment on February 28, 2007.

     
/s/ Ken Stratton
  February 5, 2007
 
   
Signature
  Date

 